Allowable Subject Matter
1.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As indicated in the previous office action, the prior art of records, Passinger, as illustrated in Figs. 2A-2C, discloses most of the claimed limitations including a first pop-up window or dialog window.  But Passinger falls short to disclose a second pop-up window or dialog window; and as a result  Passinger fails to disclose displaying, responsive to receiving the user input, a second pop-up window overlying the map in a third area of the screen, wherein the second pop-up window displays a recommendation to perform one of: increase speed, maintain speed, and decrease speed to achieve the user-provided adjustment, and wherein the second pop-up window further displays a second recommendation that indicates a numerical value of a recommended speed change for the aircraft to achieve the user-provided adjustment, a s recited in independent claim 1 as well as in the remaining independent claims 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200379488 A1 is directed to adaptive system and method for presenting speed and altitude recommendations for supersonic flight. [0030] the display processing module 206 is configured to perform input and output tasks for the flight crew using a display unit such as a touchscreen 
 
3.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
4.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 
/TADESSE HAILU/Primary Examiner, Art Unit 2173